Citation Nr: 0805835	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  99-22 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

(The issue of entitlement to an earlier effective date for 
the award of service connection for carpal tunnel syndrome of 
the right wrist is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
March 1990 and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In accordance with a December 2002 
joint motion for remand, and a subsequent order by the United 
States Court of Appeals for Veterans Claims (Court), the 
Board remanded the veteran's claims to the RO for additional 
development in July 2003.

The Board notes that the veteran requested a hearing before 
the Board, most recently in April 2007.  A Travel Board 
hearing was scheduled for August 9, 2007 at the RO in 
Montgomery, Alabama.  The veteran failed to attend the 
hearing.  A letter notifying the veteran of the hearing was 
mailed to his last known address.  When a veteran fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2007).  Under these circumstances, the 
Board finds that the veteran has been afforded his right to a 
hearing and that his request to testify before the Board has 
been withdrawn.  (The Board notes that the veteran did 
testify at a hearing before the undersigned in July 2001.)

In a February 2002 statement, the veteran filed an informal 
claim for an increase in his service-connected right knee 
disability rating.  As this issue has not been developed for 
appellate review, it is referred to the originating agency 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a left knee disability that is 
attributable to his active military service; nor is a left 
knee disability caused or made worse by service-connected 
disability.

2.  In a January 1992 rating decision, the RO denied service 
connection for a right hip disability; the veteran was 
notified of the decision in February 1992, but did not enter 
a notice of disagreement within one year of notice of the 
rating decision.

3.  Evidence added to the record since the January 1992 
rating decision which is new, neither by itself or in 
connection with evidence previously assembled, is not such 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of service connection for a 
right hip disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a left knee disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  The January 1992 RO decision denying service connection 
for a right hip disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right hip 
disability has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of these 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In accordance with the December 2002 joint motion and Court 
order, the Board remanded the claims on appeal to the RO for 
proper VCAA notice, in part because a notification letter had 
not yet been provided to the veteran.  Pursuant to the 
remand, the RO sent the veteran a notification letter, dated 
in March 2004.  The Board finds that all notification and 
development action needed to render a decision as to the 
claims on appeal has now been accomplished.

Through the March 2004 notice letter, the RO notified the 
veteran and his representative of the information and 
evidence needed to substantiate his service connection 
claims.  The veteran was also notified as to the necessary 
requirements for reopening his previously denied claim of 
service connection for a right hip disability.  Although the 
RO included language of a newer version of the regulation 
pertaining to new and material evidence, the veteran was duly 
notified of the correct definition earlier in the claims 
process, as set forth in a September 2000 supplemental 
statement of the case and an October 2001 Board decision.  He 
was also told of the elements required to establish service 
connection that were found insufficient in the previous 
denial.  By a March 2006 notice letter, the RO also provided 
the veteran with the criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Because the veteran filed his claims prior to the enactment 
of the VCAA, the complete notice was not provided until after 
the RO initially adjudicated the veteran's claims.  However, 
the claims were properly re-adjudicated in October 2006, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Consequently, a 
remand of the issues on appeal for further notification of 
how to substantiate the claims is not necessary.

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  The veteran was also told to send the RO any 
information or evidence in his possession that would support 
his claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Birmingham and Tuskegee, Alabama.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  Additionally, during the claims process, 
the veteran was provided several VA examinations in relation 
to his claims, the reports of which are of record.  
Furthermore, as noted in the introduction, the veteran was 
afforded a hearing before the Board in July 2001, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The veteran primarily contends that he has a left knee 
disability that was the result of, or made chronically worse 
by, his service-connected right knee disability.  Thus, he 
believes that service connection is warranted on a secondary 
basis.

The veteran was awarded service connection for internal 
derangement of the right knee in January 1993.  The 
disability was later re-characterized as status-post 
arthroscopy and partial lateral meniscectomy of the right 
knee.  A review of the medical evidence reveals that 
degenerative changes of the left knee were first seen by a 
May 2003 bone scan administered by a private treatment 
provider.  The veteran was first clinically diagnosed with a 
disability of the left knee after undergoing an MRI in 
September 2005.  Mild osteoarthrosic changes of the left knee 
were seen.  In November 2005, a VA examiner confirmed that 
the veteran has mild osteoarthrosis of the left knee.  
Although the veteran is service connected for a right knee 
disability and there is evidence of a current left knee 
disability, the medical evidence must show that the left knee 
disability was proximately caused, or made chronically worse, 
by the right knee disability, in order for service connection 
to be warranted on a secondary basis.

In September 2006, the same VA examiner who diagnosed the 
veteran with osteoarthrosis of the left knee commented on a 
possible link between the veteran's left knee disability and 
his service-connected right knee disability.  The examiner 
stated that, in his opinion, there was no causal relationship 
between the advanced degenerative changes in the service-
connected right knee and that of the left knee.  The examiner 
stated that while some pain can arise in the opposite knee, 
it is not to the point of developing true degenerative 
changes.  The examiner also referred to a March 2005 VA 
examination report that he authored.  In that examination 
report, the examiner stated that there was a certain amount 
of reactive pain in the left knee because of the problem in 
the right knee.  However, the examiner reported that the left 
knee examination was entirely normal at that time.

The only other medical provider to comment on the etiology of 
the veteran's left knee disability was W.D.T., M.D., in July 
2000.  Dr. W.D.T. examined the veteran after noting a 
complaint of left knee pain.  Dr. W.D.T. reported that the 
veteran had full range of motion and the left knee pain could 
not be reproduced.  Dr. W.D.T. noted that x-rays revealed no 
abnormality at that time.  Dr. W.D.T. provided a diagnostic 
impression of possible meniscus injury, if so very small.  He 
went on to state that the veteran's left knee pain may be 
from his altered gait from the opposite knee having two 
inches of quadriceps atrophy.

Based on the evidence of record, the Board finds that the 
veteran's osteoarthrosis of the left knee was not caused, or 
made clinically worse, by his service-connected right knee 
disability.  The VA examiner's September 2006 opinion is 
persuasive and has substantial probative value concerning the 
issue.  After reviewing the claims file, including Dr. 
W.D.T.'s statement, and examining the veteran, the examiner 
concluded that the veteran's right knee disability could not 
lead to the degenerative changes that had developed in the 
veteran's left knee.  Thus, the osteoarthrosis of the left 
knee was not caused by the right knee disability.  
Additionally, while reactive pain could arise, there was no 
indication by the examiner's statements that this constituted 
any kind of actual worsening of the left knee disability.  
This is supported by the examiner's findings during the 
March 2005 examination, in which he found the left knee to be 
entirely normal, at least in the objective and measurable 
sense.  Thus, while there is evidence that the veteran has 
developed a left knee disability in the form of 
osteoarthrosis, the evidence does not suggest it is related 
to the veteran's service-connected right knee disability.

Dr. W.D.T.'s July 2000 statement, on the other hand, lacks 
probative value because it is an opinion of mere possibility 
and not probability.  Language such as "possible" meniscus 
injury and "may" be from altered gait does not constitute 
any degree of medical certainty regarding the elements of 
secondary service connection.  Such a speculative statement 
does not constitute probative evidence.  See, e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Because the preponderance of 
the evidence weighs against the veteran's claim, service 
connection for a left knee disability is not warranted on a 
secondary basis.

Even though the veteran and his representative have primarily 
contended that service connection is warranted on a secondary 
basis, a theory of direct service connection is reasonably 
raised by the evidence of record.  However, service 
connection for a left knee disability is not warranted on a 
direct basis.  The record is devoid of any evidence that 
links the veteran's osteoarthrosis of the left knee to his 
active military service.  Moreover, there are no in-service 
complaints of, or treatment for, symptoms relating to the 
veteran's left knee.  Only right knee complaints are noted in 
the service medical records.  Although the veteran has had 
intermittent complaints of left knee pain since May 1991, his 
left knee was shown to be essentially normal by objective 
standards until the September 2005 MRI.  Thus, the Board 
finds that the absence of in-service medical evidence and 
medical nexus evidence, along with the lengthy period of time 
before a left knee disability was clinically diagnosed, 
outweighs the veteran's own lay statements that may indicate 
that he had an in-service left knee injury or chronic 
symptoms since his separation from active military service.  
Therefore, service connection for a left knee disability is 
not warranted on a direct basis.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the left knee manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, 
degenerative changes were first seen in the left knee after 
the May 2003 bone scan and the September 2005 MRI, which 
occurred many years after service.  Thus, service connection 
is not warranted for left knee arthritis on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Lastly, in a June 2003 brief, the veteran's representative 
suggested that service connection may be warranted for a left 
knee disability under the provisions of 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2007).  Generally, they 
provide that service connection may be warranted for a 
Persian Gulf War veteran who exhibits objective indications 
of a qualifying chronic disability that became manifest 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011.

In this case, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not for application because the 
evidence does not show that the veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Personnel records document that the veteran's first 
period of active military service took place prior to the 
Persian Gulf War, which began August 2, 1990.  See 38 C.F.R. 
§ 3.2(i) (2007).  Although the veteran's second period of 
active military service took place during the Persian Gulf 
War, the personnel records indicate that the veteran did not 
serve in a requisite location.

The veteran's representative points to the veteran's DD-214 
that reflects an order to active duty in support of 
Operations Desert Shield and Desert Storm.  Additionally, he 
identifies the veteran's receipt of the Overseas Service 
Ribbon as proof of service in Southwest Asia.  On closer 
analysis, the veteran had already received the Overseas 
Service Ribbon as a result of his first period of service.  
The veteran's first DD-214 shows that the veteran had 1 year, 
11 months, and 23 days of foreign service during his first 
period of service.  The veteran's second DD-214 reflects no 
foreign service.  Moreover, the service medical records that 
pertain to the veteran's 2 months and 1 day of active duty 
during his second period of service document that the veteran 
was regularly treated at Fort Stewart and Fort Benning during 
that timeframe.  Thus, the evidence clearly shows that the 
veteran's service during the Persian Gulf War took place in 
Georgia and not in the Southwest Asia theater of operations.  
Furthermore, while the veteran has stated that he served 
during the Persian Gulf War, he has never suggested that he 
had foreign service during that time.  Accordingly, the 
provisions pertaining to qualifying chronic disabilities 
related to service in Southwest Asia are not applicable to 
the veteran's claim.  Thus, service connection for a left 
knee disability under those provisions is not warranted.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his left knee disability is related 
to his time in service or his service-connected right knee 
disability, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

Petition to Reopen a Previously Denied Claim

The veteran asserts that he has a right hip disability that 
is the result of injuries to his right hip during active 
military service.  Thus, the veteran contends that he should 
be granted service connection.

Entitlement to service connection for a right hip disability 
was considered and denied in a January 1992 rating decision.  
As the veteran did not appeal the decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).  In April 1999, 
the veteran sought to reopen the previously denied claim of 
service connection for a right hip disability.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156, which defined new and material evidence, 
was revised, effective August 29, 2001.  66 Fed. Reg. 45,620-
30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2007).  It was revised again, effective October 
6, 2006.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  Given the 
date of claim culminating in the instant appeal-April 1999-
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a previously denied 
claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the January 1992 decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
most recent supplemental statement of the case, dated in 
October 2006, the RO decided that new and material evidence 
had not been received and the claim was not reopened.

The evidence of record at the time of the January 1992 
decision included:  service medical records from both periods 
of active service; treatment records and examination reports 
from the Tuskegee VAMC, dated from 1990 to 1991; and the 
veteran's application for benefits.

Evidence added to the record since the January 1992 decision 
includes:  treatment records and examination reports from the 
Birmingham and Tuskegee VAMCs, dated from 1992 to 2006; 
private treatment records from multiple medical providers, 
dated from 1991 to 2003; and statements and testimony from 
the veteran and his representative.

In the January 1992 decision, the underlying claim of service 
connection for a right hip disability was denied by the RO 
because the evidence failed to establish the existence of a 
chronic disability of the right hip that was incurred during 
military service.  Consequently, in order for the claim to be 
reopened, new and material evidence must be submitted that 
pertains to the existence of a current right hip disability.

A review of the evidence submitted since the January 1992 
decision reveals that the veteran first sought treatment for 
right hip pain through VA in January 1999.  An x-ray report 
that same month revealed a normal right hip.  In June 1999, 
the veteran underwent VA examination.  He reported that he 
fell off a truck and hurt his hip during military service.  
He also stated that he currently experienced right hip pain 
after standing for long periods at work.  The examiner 
diagnosed the veteran with arthralgia of the right hip.

In July 2000, the veteran saw Dr. W.D.T. for right hip pain.  
The veteran had a normal right hip examination and Dr. W.D.T. 
did not provide a diagnosis, although the veteran's right 
quadriceps had decreased tone and strength.  During his 
July 2001 hearing, the veteran testified that he injured his 
right hip during service when he fell off a truck.  He 
reiterated his assertion that he had experienced right hip 
pain since his military service.

In May 2003, the veteran sought treatment for joint pain, 
including hip pain, through a private treatment provider.  A 
full body bone scan revealed degenerative changes only in the 
knees.  The remainder of the examination was unremarkable.  
From July 2003 to August 2003, the veteran participated in 
physical therapy for pain, tenderness, and tightness in his 
right hip.  When he finished the physical therapy, the 
veteran told the therapist that his hip felt good, but it was 
a little sore secondary to exercise.  No clinical diagnosis 
was provided during the physical therapy.

In May 2004, the veteran underwent further VA examination.  
While hip pain was noted, the examiner diagnosed the veteran 
with arthralgia of the left hip.  The examination report did 
not reflect complaints or findings involving the right hip at 
that time.  Recent treatment records from the Tuskegee VAMC 
are negative for treatment of the right hip or a diagnosis of 
a right hip disability.

In consideration of the additional evidence received since 
the prior January 1992 final decision, the Board finds that 
new and material evidence sufficient to reopen a previously 
denied claim of service connection for a right hip disability 
has not been received.  Evidence relating to in-service 
treatment concerning the right hip and the veteran's report 
of post-service right hip symptoms was of record and 
considered in the prior decision.

The additional private treatment records and VA treatment 
records that pertained to the right hip do not show that the 
veteran has a current right hip disability.  Relevant 
examinations were normal and the evidence only reflected 
complaints involving the right hip and arthralgia.  Here, 
much of the additional evidence is new, in the sense that it 
was not previously before VA decision makers.  However, 
without sufficient evidence of a current right hip 
disability, including a clinical diagnosis, the new evidence 
is not material.  That is, by itself or in connection with 
the evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim of service connection for a right hip disability is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).

The veteran's representative maintains that, even if new and 
material evidence has not been submitted, that type of 
evidence is not necessary to reopen the veteran's claim of 
service connection for a right hip disability.  He asserts 
that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 were introduced after the veteran's prior January 
1992 decision and therefore were not considered at the time 
of the decision.  The veteran's representative contends that 
the provisions relating to compensation for disabilities 
occurring in Persian Gulf War veterans, including due to 
undiagnosed illnesses, created a new basis for entitlement 
for the veteran.  Thus, he believes that the submission of 
new and material evidence is not necessary to have the claim 
readdressed.  See generally Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).

As noted in the analysis concerning the claim of service 
connection for a left knee disability, the veteran did not 
serve in the Southwest Asia theater of operations during the 
Persian Gulf War.  Consequently, the cited provisions cannot 
serve as a new basis of entitlement for the veteran.  
Therefore, the Board finds that it is not necessary to 
adjudicate the veteran's right hip claim on the merits based 
on provisions that are not applicable to his circumstances.


ORDER

Service connection for a left knee disability is denied.

The application to reopen a claim of service connection for a 
right hip disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


